         Case 1:19-cr-00209-RMB Document 66 Filed 02/26/20 Page 1 of 1



                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                                                        MEMO ENDORSED
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                           FAX (212) 964-2926
                                        February 26, 2020
Hon. Richard M. Berman
United States District Court
500 Pearl Street                                                            USDCSDNY
New York, N.Y. 10007                                                        DOCUMENT
via ecf
                                                                            ELECTRO NI CALLY FILED
                               Re: United States v. Abrahim Kamara. ,     l' DOC#:
                                       19 Cr. 209 (RMB)                   ,, DATE F-IL-ED----,2--1--2--=ri. .a,,,.....,,o---~d
                                                                                                              ..
Your Honor,

       I write to request an adjournment of Abrahim Kamara's sentencing which is currently
scheduled for March 4, 2020. I seek the adjournment because I will be out of town that week
and unable to appear. As the Court will be engaged in a trial for the balance of March, 2020 I
request an adjournment to a date in early April, 2020.
       The government, by Dina McCleod, Esq., consents to this request.


                                        Respectfully,
                                       ~lx~
                                        Lisa Scolari




                                                                                         J7iJ/ ;ltJ~O,

                                                SOORDERE :           ~I                             I':)
                                                Date:#   :»-J 2~0       ~'4,,.~                 If. ~,.,
                                              ,__ ___________                  ,   --   __,,   __
                                                                        Richard M. Berman, U.S.D.J.
                                                                                                ,
